Citation Nr: 0530604	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  92-06 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, 
claimed as secondary to a service-connected disorder.

2.  Entitlement to service connection for a prostate 
disorder, claimed as secondary to a service-connected 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active duty from June 1944 to May 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1990 decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for a kidney disorder characterized 
as kidney failure, claimed as secondary to the veteran's 
service-connected psychoneurosis, anxiety and conversion.  In 
January 1993, the Board remanded this appeal to the RO for 
further development.  In a May 1994 decision, the Board 
denied service connection for a kidney disorder.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In June 1995, the Court vacated 
that portion of the May 1994 decision that denied service 
connection for a kidney disorder and remanded the veteran's 
appeal to the Board for compliance with instructions set 
forth in the Appellee's June 1995 Motion for Remand.  The 
instructions directed the Board to reevaluate the veteran's 
claims for service connection in light of the Court's holding 
in Allen v. Brown, 7 Vet. App. 429 (1995).  In September 
1995, the Board remanded this appeal to the RO for further 
development.  

A June 1996 rating decision denied service connection, in 
pertinent part, for a prostate disorder.  The veteran 
perfected his appeal with regard to this issue.  In May 1997, 
the Board again remanded the claim for further development.

In a November 1998 decision, the Board remanded the claims on 
appeal to the RO for further development.

The veteran appealed to the Court.  In an April 2000 
decision, the Court affirmed the Board's decision in part; 
reversed the decision in part; vacated the decision in part; 
and remanded three matters for proceedings consistent with 
its decision.  Specifically, the Court's Order noted that the 
Board had remanded the issues of entitlement to service 
connection for a kidney disorder and a prostate disorder, and 
there was, therefore, no final Board decision with respect to 
these issues.  The Court concluded that it was without 
jurisdiction as to such issues.  

A February 2001 rating decision denied service connection for 
a kidney disorder and a prostate disorder.

The claims were remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC, in September 2004, for 
additional development.  That development has been 
accomplished to the extent possible, and the matter is again 
before the Board for decision.  


FINDINGS OF FACT

1.  There is no competent evidence of current a kidney 
disorder which is the result of a disease or injury incurred 
in service or the result of a service-connected 
psychoneurosis, anxiety and conversion.

2.  There is no competent evidence of current a prostate 
disorder which is the result of a disease or injury incurred 
in service or the result of a service-connected 
psychoneurosis, anxiety and conversion.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for a 
kidney disorder.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2005).

2.  The veteran is not entitled to service connection for a 
prostate disorder.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied its duty to notify by means of a letter from the 
RO to the appellant in September 2004.  He was advised of 
what was required to substantiate his claims and of his and 
VA's responsibilities regarding his claims.  He was also 
asked to submit information and/or evidence, which would 
include that in his possession, in support of his claim.  

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Mayfield v. Nicholson, 19 Vet. App. 220 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.

The Court in Pelegrini held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Any defect 
with respect to the timing of the notice in this case was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the evidence received 
following the notice letter was subsequently considered by 
the RO in the July 2005 supplemental statement of the case.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the appellant received 
pre-adjudicatory notice.  He has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, 19 Vet. App. 220 
(2005).

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
The record includes records of medical treatment from 
multiple facilities as well as medical opinions from M. Nazir 
Hamoui, M.D., urologist, and W. Dean Fagih, M.D., internist.  
The Board finds no indication of any additional pertinent, 
outstanding private medical evidence specifically identified 
by the veteran that has not been requested, nor is there any 
indication that additional outstanding Federal department or 
agency records exist that should be requested in connection 
with the claim.  38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 
38 C.F.R. § 3.159(c)(1), (2) (2005).  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  An examination was conducted in October 2004, 
and a medical opinion was rendered based on that examination.  
Thus, the Board finds that no additional action is necessary 
as to the claims.  

II. Service Connection Claims

The veteran asserts that he has current kidney and prostate 
disorders that are caused or aggravated by his service-
connected psychoneurosis.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  There must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hicks on v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The veteran seeks service connection for a kidney disorder 
and a prostate disorder on the basis that these are caused or 
aggravated by his service-connected psychoneurosis.  In this 
regard, while service medical records show no treatment for 
such disorders, service connection is in effect for 
psychoneurosis, and there is evidence of current disability.  
Treatment records show kidney stones were surgically removed 
in 1991, 1993, and 2001.  In a September 1996 statement from 
the veteran's treating urologist, Dr. Hamoui, other related 
problems included urinary tract infections, obstructive 
urinary symptoms, and irritative urinary symptoms.  Dr. 
Faghih noted benign prostatic hypertrophy as well in November 
1997.  During his VA genitourinary examination in October 
2004, the examiner diagnosed kidney stones by history, 
prostatitis, and benign prostatic hypertrophy.  

Thus, having noted medical evidence of a current disability, 
the Board will address whether there is medical evidence that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  See 38 C.F.R. 
§ 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439 (1995).  

In January 1993 and July 1994, Dr. Hamoui submitted 
statements indicating his opinion that anxiety was a 
contributing factor in the veteran's lower urinary and 
prostate problems.  As noted, Dr. Hamoui later identified the 
veteran's genitourinary problems in a September 1996 letter.  
In a follow-up letter dated in January 1997 in response to a 
letter from the RO, Dr. Hamoui opined that the veteran's 
urinary symptoms were due in part to the natural enlargement 
of the prostate which comes with age.  He noted that, 
however, a good portion of the symptoms "could be" due to 
"anxiety, which is known to cause irritative lower urinary 
symptoms."  He stated he could not quantify what portion of 
the symptoms were due to anxiety and what were due to the 
prostate.  As far as the kidney stones, he opined that there 
was no connection between them and service related anxiety.  

In November 1997, Dr. Faghih stated that the veteran had many 
medical problems including particularly cardiac problems.  He 
also noted pulmonary failure, arthritis, and diabetes, as 
well as anxiety disorder.  The doctor was felt that anxiety 
"generated or precipitated a lot of his physical 
illnesses."  The veteran was noted to be on a large number 
of medications for disorders which included those of the 
prostate.  Dr. Faghih listed multiple kidney stone surgeries 
and benign prostate hypertrophy.  

During the October 2004 VA examination, the urologist did not 
examine the claims folder due to unavailability.  He did 
comment that the psychiatric medications which the veteran 
had been taking were not "known to contribute to stone 
formation, prostatitis or benign prostatic hypertrophy."  
Following a review of the claims folder later in October 
2004, the examiner opined that Dr. Hamoui's statements were 
purely speculative in nature.  He opined that it was less 
likely than not that anxiety contributed to the kidney 
stones, as these were a phsyiologic process not affected by 
anxiety.  As to the urinary symptoms Dr. Hamoui has related 
to anxiety, the VA examiner observed that this was pure 
speculation and could not be definitively concluded.  

Inasmuch as there is no evidence of prostate or kidney 
disorder in service or for years following service, nor is 
there competent medical evidence of a nexus between the 
current disorders and service , the preponderance of the 
evidence is against the claims of service connection on a 
direct basis.  38 C.F.R. § 3.303.  The veteran does not urge 
service connection on a direct basis.  

As to secondary service connection, the Board finds as fact 
that the veteran is service connected for a psychoneurosis.  
However, the preponderance of the evidence is against the 
veteran's claim for service connection for kidney and 
prostate disorders as secondary to the service-connected 
psychoneurosis.  There is medical evidence of record relating 
the kidney or prostate disorders to the service-connected 
psychoneurosis.  Dr. Hamoui observes that urinary problems 
are due in part to age-related prostate enlargement but a 
portion of the symptoms "could be" due to anxiety.  This 
amounts at best to speculation as denoting merely the 
possibility of the existence of such a relationship.  Service 
connection may not be based on resort to speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2005).  
Additionally, Dr. Faghih's statements are not as well-
supported by fact or opinion nor as specific as to the kidney 
and prostate as the opinion offered by the VA examiner in 
2004, and are of less probative weight than that opinion.  
The VA examiner in October 2004 stated that it was less 
likely than not that any anxiety was causing or contributing 
to the veteran's kidney problems or urinary problems.  The VA 
doctor further commented that Dr. Hamoui's opinion, inasmuch 
as it indicated a relationship between the veteran's anxiety 
and urinary problems, was purely speculative, and thus is not 
assigned significant probative weight.  The information 
furnished by this examiner in providing context for these 
expressed opinions was more comprehensive and factually 
specific to the opinion being expressed.  

The Board has also considered the veteran's statements that 
there was a relationship between the kidney and prostate 
disorders and the service-connected psychoneurosis.  While 
the veteran has related the kidney and prostate disorders to 
his active service and/or his service-connected 
psychoneurosis, he is not competent as a lay person, to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

In sum, the benefit of the doubt has been considered, but 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the issues.  The Board has 
reached this decision based on a careful review of the entire 
evidence of record, with more significant weight being 
accorded to the opinion provided by a VA physician after 
weighing all of the probative evidence.  Wray v. Brown, 7 
Vet. App. 488, 493 (1995) (holding that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the veteran's position).  In denying the veteran's 
claim, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  Hence, the appeal 
is denied.


ORDER

Service connection for a kidney disorder is denied.

Service connection for a prostate disorder is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


